DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04 March 2022 has been entered.  
Claims 1-15 remain pending in the application, wherein claim 1 has been amended.  The examiner acknowledges no new matter has been introduced by this amendment. 

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,186,902 in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009-001872, previously cited). 
Both instant claim 1 and claim 9 of the ‘902 patent (including limitations from claim 1 of the ‘902 patent) recite a canted coil spring comprising a core wire formed of a steel having a pearlite structure; and a copper plating layer covering an outer peripheral (i.e. circumferential) surface of the core wire, the copper plating layer being a copper alloy, wherein the steel contains 0.5 mass% or more and 1.0 mass% or less carbon, 0.8 mass% or more and 2.5 mass% or less silicon, and 0.3 mass% or more and 0.9 mass% or less manganese, the balance being iron and unavoidable (i.e. inevitable) impurities.
Instant claim 1 differs from claims 1 and 9 of the ‘902 patent insofar as reciting that the copper alloy is consisting of copper and at least one of zinc, tin, or phosphorus.  However, in a related field of endeavor, Tarui teaches a high strength, ultra fine steel wire with brass plating (i.e. a steel core wire with a plating layer of copper alloy) for use as an element wire for various uses (Col. 1, lines 17-33) and the brass plating has a composition of 50-75% Cu and 25-50% Zn with the balance being unavoidable impurities (Col. 10, lines 3-17), which is considered to be consisting of Cu and Zn.  See MPEP § 2111.03(II).
As the instant application, the ‘902 patent, and Tarui teach steel wires with a copper plating, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘902 patent to include the composition of brass as a copper plating as taught by Tarui as this is considered a substitution of one conventionally known copper alloy plated steel wire for another, and one would have had a reasonable expectation of success.
Instant claim 1 also differs from claims 1 and 9 of the ‘902 patent insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘902 patent, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘902 patent to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  The compositional ranges of the instant claims and those of the ‘902 patent overlap and the courts have held where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘902 patent.
Instant claim 4 recites where the steel further contains one or more elements selected from the group that includes 0.1 mass% or more and 1.8 mass% or less chromium, whereas claim 1 of the ‘902 patent recites wherein the steel further contains more than 0.5 mass% and 1.8 mass% or less chromium, which overlaps the instantly claimed range.  See MPEP 2144.05.
Instant claim 5 recites a hard layer disposed on an outer circumferential side of the copper plating layer and having a higher hardness than the copper plating layer, and claim 1 of the ‘902 patent recites a hard layer disposed adjacent an outer periphery (i.e. on an outer circumferential side) of the copper plating layer, the hard layer having a higher hardness than the copper plating layer.
Both instant claim 6 and claim 3 of the ‘902 patent recite wherein the hard layer is a plating layer.
Both instant claim 7 and claim 4 of the ‘902 patent recite wherein the hard layer is a nickel layer or a chromium layer.
Both instant claim 10 and claim 2 of the ‘902 patent recite wherein a ratio of a thickness of the hard layer to a thickness of the copper plating layer is 1/10 or more and less than 1.
Both instant claim 11 and claim 6 of the ‘902 patent recite wherein an alloy region containing a metal element that constitutes the copper plating layer and a metal element that constitutes the hard layer is disposed (i.e. is formed) between the copper plating layer and the hard layer.
Both instant claim 12 and claim 7 of the ‘902 patent recite wherein the hard layer is a nickel layer, and the alloy region contains copper and nickel.
Both instant claim 13 and claim 5 of the ‘902 patent recite wherein the wire material (i.e. the canted coil spring) has a conductivity of 15% IACS or more and 50% IACS or less.
Both instant claim 14 and claim 8 of the ‘902 patent recite a gold layer, a silver layer, or a tin layer on a surface of the wire material (i.e. the canted coil spring).

Claims 1, 4, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 12, and 15 of copending Application No. 16/965,420 in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009-001872, previously cited). 
Instant claim 1 recites a canted coil spring, whereas claim 15 of the ‘420 application recites a canted coil spring made of the copper-coated steel wire according to claim 1.  Both instant claim 1 and claim 1 of the ‘420 application recite a core wire made of (i.e. formed of) steel having a pearlite structure; and a coating layer covering a surface of the core wire and made of a Cu alloy (i.e. a copper plating layer formed of a copper alloy and covering an outer circumferential surface of the core wire; these limitations are not patentably distinct); wherein the steel contains 0.5-1.0 mass% carbon, 0.1-2.5 mass% silicon, 0.3-0.9 mass% manganese, and the balance is iron and inevitable impurities.
Instant claim 1 differs from claims 1 and 15 of the ‘420 application insofar as reciting that the copper alloy is consisting of copper and at least one of zinc, tin, or phosphorus.  However, in a related field of endeavor, Tarui teaches a high strength, ultra fine steel wire with brass plating (i.e. a steel core wire with a plating layer of copper alloy) for use as an element wire for various uses (Col. 1, lines 17-33) and the brass plating has a composition of 50-75% Cu and 25-50% Zn with the balance being unavoidable impurities (Col. 10, lines 3-17), which is considered to be consisting of Cu and Zn.  See MPEP § 2111.03(II).
As the instant application, the ‘420 application, and Tarui teach steel wires with a copper plating, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘420 application to include the composition of brass as a copper plating as taught by Tarui as this is considered a substitution of one conventionally known copper alloy plated steel wire for another, and one would have had a reasonable expectation of success.
Instant claim 1 also differs from claims 1 and 15 of the ‘420 application insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘420 application, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘420 application to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  The compositional ranges of the instant claims and those of the ‘420 application overlap and the courts have held where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘420 application.
Both instant claim 4 and claim 2 of the ‘420 application recite wherein the steel further contains at least one element selected from a group consisting of 0.1-0.4 mass% nickel, 0.1-1.8 mass% chromium, 0.1-0.4 mass% molybdenum, and 0.05-0.3 mass% vanadium.
Instant claim 13 recites where conductivity is 15-50% IACS, whereas claim 9 of the ‘420 application recites where conductivity is 15-80% IACS, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Both instant claim 14 and claim 12 of the ‘420 application recite a gold layer, a silver layer, or a tin layer on a surface (i.e. on a surface of the canted coil spring). 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 9, 11, 13, and 15 of copending Application No. 17/262,352 in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009-001872, previously cited). 
Instant claim 1 recites a canted coil spring comprising a core wire and a copper plating layer, whereas claims 1 and 15 of the ‘352 application recite a copper-coated steel wire.  It is noted that the difference between the instantly claimed canted coil spring and the copper-coated steel wire of the ‘352 application pertains to the shape (i.e. a canted coil spring is a wire twisted into a helix), and the courts have held that a change in the shape of a material is considered obvious absent an objective showing that the particular configuration is significant to the material.  See MPEP § 2144.04(IV)(B).  Both instant claim 1 and claims 1 and 15 of the ‘352 application recite a core wire made of a steel; and a coating layer made of a copper alloy (i.e. a copper plating layer formed of a copper alloy) and covering an outer peripheral surface (i.e. an outer circumferential surface) of the core wire.  Both instant claim 1 and claims 4 and 15 of the ‘352 application recite the steel having a pearlite structure.  Both instant claim 1 and claims 6 and 15 of the ‘352 application recite wherein the steel contains 0.5-1.0 mass% carbon, 0.1-2.5 mass% silicon, and 0.3-0.9 mass% manganese, with the balance being iron and unavoidable (i.e. inevitable) impurities.
Instant claim 1 differs from the claims of the ‘352 application insofar as reciting that the copper alloy is consisting of copper and at least one of zinc, tin, or phosphorus.  However, in a related field of endeavor, Tarui teaches a high strength, ultra fine steel wire with brass plating (i.e. a steel core wire with a plating layer of copper alloy) for use as an element wire for various uses (Col. 1, lines 17-33) and the brass plating has a composition of 50-75% Cu and 25-50% Zn with the balance being unavoidable impurities (Col. 10, lines 3-17), which is considered to be consisting of Cu and Zn.  See MPEP § 2111.03(II).
As the instant application, the ‘352 application, and Tarui teach steel wires with a copper plating, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘352 application to include the composition of brass as a copper plating as taught by Tarui as this is considered a substitution of one conventionally known copper alloy plated steel wire for another, and one would have had a reasonable expectation of success.
Instant claim 1 also differs from the claims of the ‘352 application insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘352 application, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘352 application to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  The compositional ranges of the instant claims and those of the ‘352 application overlap and the courts have held where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘352 application.
Instant claim 3 recites wherein the copper plating layer has a hardness of 75-130 HV, whereas claim 9 of the ‘352 application recites wherein the coating layer (i.e. the copper plating layer) has a hardness of 50-200 HV, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Both instant claim 4 and claim 7 of the ‘352 application recite wherein the steel further contains at least one element selected from a group consisting of 0.1-0.4 mass% nickel, 0.1-1.8 mass% chromium, 0.1-0.4 mass% molybdenum, and 0.05-0.3 mass% vanadium.
Instant claim 13 recites a conductivity of 15-50% IACS, whereas claim 11 of the ‘352 application recites a conductivity of 20-80% IACS, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 14 recites a gold layer, a silver layer, or a tin layer on a surface, and claim 13 of the ‘352 application recites a surface layer made of at least one metal of gold, silver, tin, etc.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009/001872, previously cited) and as evidenced by Matweb (NPL attached) and by Prater Industries (NPL previously cited).
Claim 1: Balsells teaches a canted coil spring useful for industrial equipment, automotive applications, etc. (paragraph 0002) or that may be used as an electrical contact element and where the canted coil spring wire has a multi-metallic configuration of a temperature resistant metallic core with a highly conductive outer layer (paragraph 0005).  The canted coil spring wire may have a core (i.e. a core wire) of stainless steel, carbon steel, or other ferrous steels and an outer layer of copper, silver, etc. (paragraph 0041) (i.e. a copper plating layer of copper and covering an outer circumferential surface of the core wire) that may be formed by plating (paragraph 0010).  However, Balsells does not teach the claimed steel wire core as having the claimed composition and pearlite structure.
In a related field of endeavor, Tarui teaches a high strength, ultra fine steel wire with brass plating (i.e. a steel core wire with a plating layer of copper alloy) for use as an element wire for various uses (Col. 1, lines 17-33).  The wire includes (in wt%): 0.85-1.10% C, 0.20-0.70% Si, 0.20-0.60% Mn, 0.10-0.60% Cr, etc., and optionally 0.10-2.00% Ni, etc., and a balance being Fe and unavoidable impurities (Col. 3, lines 68 to Col. 4, line 27).  These ranges each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Tarui teaches that the Si is useful for strengthening ferrite in pearlite (Col. 5, lines 50-55), Cr is useful for reducing the space between cementites of pearlite (Col. 5, line 66 to Col. 6, line 9), and Ni has the effect of improving wire drawability of pearlite produced by transformation at the end of patenting treatment (Col. 6, lines 20-29) (i.e. the steel core has a pearlite structure).  Tarui teaches the brass plating to have a composition of 50-75% Cu and 25-50% Zn with the balance being unavoidable impurities (Col. 10, lines 3-17), which is considered to be consisting of Cu and Zn.  See MPEP § 2111.03(II).
As both Balsells and Tarui teach steel wires with a copper plating, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plated steel spring wire of Balsells by using the composition of steel wire core and brass plating taught by Tarui as this is considered a substitution of one conventionally known copper alloy plated steel wire for another, and one would have had a reasonable expectation of success.  However, neither Balsells nor Tarui teach the crystallite size of the copper plating layer.
In a related field of endeavor, Yuse teaches copper plating on wire materials, often made of high strength steel, where the plating is excellent in adhesion and has uniform electrodeposition (paragraph 0002).  Yuse teaches that adding a nonionic surfactant (i.e. understood to be added to the plating bath) improves the adhesion of the plating layer and the crystallite size (paragraph 0043).  When the crystallite size (i.e. the crystallite size of the plating layer, as described in paragraph 0039) is smaller than 50 Å, the adhesion of the plated layer and the current stability of the wire may decrease (paragraph 0045).  Conversely, if the crystallite size is greater than 250 Å, it cannot be stretched on the wire surface during wire drawing (paragraph 0045).  This range of crystallite size of 50-250 Å overlaps the claimed range.  See MPEP § 2144.05.
As Balsells, Tarui, and Yuse teach a steel wire with a copper plating, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spring wire of Tarui-modified Balsells to include the crystallite size of the copper plating layer as taught by Yuse because this crystallite size is conventionally known to help adhesion of the plated layer, current stability of the wire, and ability to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.
Claim 3: Tarui teaches the wire as having a brass plating (Col. 1, lines 17-33).  The hardness of brass is a material property and is conventionally known to one of ordinary skill in the art as being about 22.0-133 HRB (i.e. about 81 HV to >254 HV) as evidenced by Matweb (Table of Mechanical Properties), which overlaps the claimed range.
Claim 4: Tarui teaches that the steel wire includes (in wt%): 0.85-1.10% C, 0.20-0.70% Si, 0.20-0.60% Mn, 0.10-0.60% Cr, etc., and optionally 0.10-2.00% Ni, etc., and a balance being Fe and unavoidable impurities (Col. 3, lines 68 to Col. 4, line 27).  These ranges each overlap the claimed ranges.  See MPEP § 2144.05.  
Claims 5-6: Balsells teaches an embodiment wherein the multi-metallic coil spring may have an inner core of steel, a secondary layer that may be copper, and an outer layer that may be silver, platinum-iridium, palladium etc. (paragraph 0075) and another embodiment wherein the outer layer is a corrosion resistance or a wear resistant cladding layer (i.e. a hard layer that is a plating layer) that may be silver, nickel, palladium, platinum-iridium, etc. (paragraph 0076).  As outlined above, Tarui teaches that a steel wire may be plated with brass (i.e. a copper alloy that is the copper plating layer) (Col. 1, lines 17-33).  The hardness of these metals are conventionally known as evidenced by Prater Industries, where brass has a Mohs hardness of about 3-4, silver about 2.5-4, platinum-iridium about 6.5, palladium about 4.8, and nickel has a Knoop value of about 557 (i.e. about 5 or 6 on Mohs hardness scale; i.e. about 529 HV) (Mohs hardness values in Table of Hardness of Material; Knoop value in Table of Comparison of Hardness Values).  Each of these materials have a range of hardness value that overlaps the claimed range of being higher than the hardness of the copper plating layer.  See MPEP § 2144.05.
Claims 7-9: As outlined above regarding claim 5, Balsells teaches that the outer layer (i.e. hard layer) may be nickel, which has a hardness of about 529 HV.  This hardness value overlaps the claimed range.  See MPEP § 2144.05.  This hardness value of nickel is from less than about 275 HV higher than the hardness value of brass to about 448 HV higher than the hardness value of brass (i.e. brass is a copper plating layer; the hardness value of brass is about 81 HV to >254 HV as outlined above regarding claim 3), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 14: Balsells teaches an embodiment wherein the multi-metallic coil spring may have an inner core of steel, a secondary layer that may be copper, and an outer layer (i.e. a layer on a surface of the canted coil spring) that may be silver, etc. (paragraph 0075) and another embodiment wherein the outer layer may be silver or tin, etc. (paragraph 0076).     
Claim 15: Balsells teaches an embodiment of a cylindrical electrical connector assembly having an electrical connector housing receiving a mating electrical connector pin and having pluralities of multi-metallic canted coil springs in electrical communication between the two (paragraph 0050).  The electrical connector pin includes electrical terminals (i.e. a first terminal and a second terminal) spaced apart a distance corresponding to the distance between the electrical contact elements of the housing and the multi-metallic canted coil springs (paragraph 0050).  When the pin is engaged within the housing, the electrically conductive layer of the multi-metallic canted coil springs facilitate electrical communication between the electrical contacts of the housing and the electrical terminals of the pin (paragraph 0051) (i.e. the canted coil spring is disposed between the first and second terminals such that the spring is in contact with the terminals).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009/001872, previously cited) and as evidenced by Matweb (NPL attached) and by Prater Industries (NPL previously cited) as applied to claim 1 above, and further in view of Izumida et al. (JP 2012-248495, previously cited).
Claim 2: The teachings of Balsells in view of Tarui and Yuse regarding claim 1 are outlined above.  As outlined above, Balsells teaches a multi-metallic canted coil spring having a steel core and a conductive layer that may be copper, etc.  Tarui teaches a pearlite steel composition for a steel wire (e.g. for the core of the spring) that is plated with brass (i.e. brass is a copper alloy).  Yuse teaches where the crystallite size of the copper plating affects its drawability, adhesion, and current stability.  However, none of these references teach the claimed lattice strain or a post-coiling process to remove strain.
In a related field of endeavor, Izumida teaches an oblique winding spring (i.e. a canted coil spring) used for a contact member (paragraph 0001) wherein the core wire may be steel and the outer layer may be copper, etc. so that a difference in Vickers hardness between the core wire and the outer layer of 350 or more (paragraph 0011).  After winding the spring, Izumida teaches a heat treatment at a temperature of 200-300 °C to remove strain and thereby increase strength of the spring and improve conductivity (paragraph 0051).  
As Balsells and Izumida both teach a canted coil spring for electrical contact where the core may be steel and the outer layer may be copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to remove strain after winding the spring (i.e. the resulting spring of the combined teachings of Balsells, Tarui, and Yuse as outlined above regarding claim 1) by applying a heat treatment as taught by Izumida because removing the strain can increase the strength of the spring and improve conductivity, and one would have had a reasonable expectation of success.  Although Izumida does not teach the numeric amount of the lattice strain, this material property is considered to be present because the combined teachings of Balsells, Tarui, and Yuse as outlined above regarding instant claim 1 result in a substantially identical material and Izumida teaches a substantially identical strain reducing heat treatment (compared to step S70 of the instant specification wherein a heat treatment intended to reduce strain is performed at 150-300 °C, preferably 220-275 °C; paragraph 0081) and substantially identical materials treated in a substantially identical manner are considered to have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
Claim 13: Izumida teaches that the spring has high conductivity and may be configured to have ≥20% IACS depending on the area ratio of the outer layer (i.e. the copper layer), where a higher area ratio of the outer layer leads to higher conductivity (paragraph 0045).  This range of IACS overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009/001872, previously cited) and as evidenced by Matweb (NPL attached) and by Prater Industries (NPL previously cited) as applied to claims 1 and 5 above, and further in view of Yamaoka et al. (JP H04-187335, previously cited).
Claim 10: The teachings of Balsells in view of Tarui and Yuse regarding claim 1 are outlined above.  Balsells teaches a multi-metallic canted coil spring having a steel core and a conductive layer that may be copper, etc.  Tarui teaches a pearlite steel composition for a steel wire (e.g. for the core of the spring) that is plated with brass (i.e. brass is a copper alloy).  Yuse teaches where the crystallite size of the copper plating affects its drawability, adhesion, and current stability.  However, none of these references teach the claimed ratio thickness of a hard layer to a thickness of the copper plating layer.
In a related field of endeavor, Yamaoka teaches a steel wire for a conductive spring (in section “Industrial Applications”) where the surface of a steel wire (i.e. a steel core) is coated with a layer of copper (i.e. a copper plating layer) and then the composite coated wire is further coated with a layer of Ni (i.e. a hard layer, as outlined above regarding claim 5) wherein the cross sectional area ratio of the copper layer is 5-40% and a thickness of the nickel layer is 2-25 µm (in section “the means for solving a technical problem”).  Table 1 lists the thickness of the copper layer and the thickness of the nickel layer for the examples, and the ratio of these thicknesses (i.e. thickness of Ni layer divided by thickness of Cu layer) range from 0.032 (5th example) to 0.95 (2nd example), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Yamaoka teaches where the cross sectional area of the copper layer affects conductivity of the composite wire independent of the thickness of the nickel layer (3rd paragraph of section “OPERATION”) and where the thickness of the nickel layer affects the occurrence of blue rust (i.e. corrosion resistance) (6th paragraph of section “OPERATION”). 
As Balsells and Yamaoka both teach conductive springs having a steel core that may be coated with copper and may be further coated with nickel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Balsells in view of Tarui and Yuse to include the thicknesses of the copper layer and the nickel layer as taught by Yamaoka as the cross sectional area of the copper layer affects conductivity and the thickness of the nickel layer affects corrosion resistance, and one would have had a reasonable expectation of success.
Claims 11-12: Yamaoka teaches that when the Ni layer is 1 µm, unevenness of the surface (i.e. at the interface of the nickel layer and the copper layer) leads to extremely thin portions of the nickel layer and blue rust is generated (6th paragraph of section “OPERATION”).  Since blue rust is particular to copper (section “Object of the Invention”), it would have been obvious to one of ordinary skill in the art before the effective filing date that the uneven surface at the interface of the nickel layer and the copper layer is a region where both copper and nickel exists (i.e. an alloy region containing copper from the copper layer and nickel from the hard nickel layer).
Claim 13: Yamaoka teaches where the cross sectional area of the copper layer affects conductivity of the composite wire independent of the thickness of the nickel layer (3rd paragraph of section “OPERATION”) and specific examples having IACS values ranging from 17.0% to 41.0% (Table 1), and this range of IACS values overlap the claimed range.  See MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, see p. 7-9, filed 04 March 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive in that none of the references previously cited in the rejections disclose a copper alloy consisting of the recited elements.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Tarui et al. (US Pat. No. 5,240,520) and in view of Yuse et al. (JP 2009/001872, previously cited) and as evidenced by Matweb (NPL attached) and by Prater Industries (NPL previously cited) and further in view of Izumida et al. (JP 2012-248495, previously cited) for claims 2 and 13 or further in view of Yamaoka et al. (JP H04-187335, previously cited) for claims 10-13, as outlined above.
Applicant’s statements that the double patenting rejections will be addressed once all other issues of patentability have been resolved are noted; however, as outlined above, the nonstatutory obviousness-type double patenting rejections are still pertinent as the amendments filed 04 March 2022 have not yet overcome these rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784